Citation Nr: 1732975	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right ankle fracture.  

2.  Entitlement to an initial rating in excess of 10 percent prior to October 14, 2016, and a rating in excess of 20 percent thereafter for plantar fasciitis of the right foot.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1980.

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2015, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The limitation of motion of the Veteran's right ankle more nearly approximates moderate than marked.

2.  The right foot plantar fasciitis at worst approximated moderate impairment prior to October 14, 2016, and moderately severe impairment thereafter.  

3.  The service-connected disabilities are not sufficient to render the Veteran unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for an initial rating in excess of 10 percent and a rating in excess of 20 percent from October 14, 2016, for right foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The record indicates that VA requested records from the Social Security Administration (SSA) and determined there were no SSA disability records.  See September 21, 2016, deferred rating.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  

The Veteran was provided examinations to determine the nature and severity of the right ankle disability and plantar fasciitis, most recently in 2016.  The 2016 VA examination records only note findings for the right foot/ankle.  Previous medical records include clinical findings for the left foot and ankle, however, and the Board finds the record is an adequate substitute for the testing during the 2016 VA examinations.  The Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  The 2016 VA examination records include findings on the effect of weight-bearing and flares.  Although there is no such finding on passive range of motion, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand with respect to these issues.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The right ankle disability is evaluated under Diagnostic Codes 5271.  Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  

The right foot disability is evaluated under Diagnostic Code 5284.  Diagnostic Code 5284, which rates "foot injuries, other," provides a 10 percent rating for moderate impairment, 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both lower extremities or affecting a single body system are considered one disability.  38 C.F.R. § 4.16.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background

A November 2008 VA treatment record reveals the Veteran's history of improved right heel pain with use of orthotics.  He reported that he became very sore after prolonged activity.  Examination revealed limited range of motion in all motions and slight crepitation with eversion.  The left foot had full, pain-free range of motion. 

A January 2009 VA treatment record indicates that strength was normal in the lower extremities.  The Veteran reported that his right heel pain was improving with use of orthotics.  

A March 2009 private medical evaluation reveals the Veteran's history of constant, moderately severe right foot pain, intermittent right ankle pain, and ankle swelling.  He reported flares of ankle pain three to four times a year.  He reported that he could comfortably stand and walk for five minutes.  The Veteran reported that he worked but had missed three months of work.  Examination revealed 3/4-inch atrophy in the right calf and 3/4 inch swelling of the right ankle.  There was no significant limp.  The ankle had 10 degrees dorsiflexion, 20 degrees plantar flexion, 10 degrees inversion, and 10 degrees eversion.  There was "some" mild tenderness of the ankle.  Motor and sensory exam were normal.  There was no specific foot tenderness, and the heel was nontender.  The examiner determined the Veteran was able to work on a full-time basis but should not lift more than 36 pounds or stand or walk more than six hours during the day.  The examiner determined the Veteran could do "reasonable pulling and pushing" and could knee, squat, and do repeated bending.  The examiner added that the Veteran should limit stairs to two hours during the day.  A March 2009 workplace evaluation report reveals a physician's determination that the Veteran was not fit for full duty as a mail handler as written but could work with the restrictions described in the above examination.  

A March 2010 VA "foot" examination record reveals the Veteran's history of right plantar heel pain, fatigability, stiffness, and weakness.  He reported that he could stand 30 minutes and walk 1/2 block.  Examination revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was evidence of tenderness.  There was no atrophy of the foot, and gait was normal.  The examiner determined the right foot plantar fasciitis resulted in decreased mobility and pain.  The examiner noted that the Veteran had been unemployed for less than one year and that the reason given was that unemployment was due to the right ankle/foot disabilities.  

A March 2010 VA "joint" examination reveals the Veteran's history of right ankle pain, stiffness, and weakness.  He also reported giving way and decreased speed of joint motion.  He reported daily flares that were "severe" and lasted for hours.  He reported that the flares resulted in difficulty doing prolonged walking/standing, squats, stairs, jogging, jumping, or lifting/carrying.  He reported that he could stand 30 minutes and walk 1/2 block.  Gait was normal.  There was pain and gastrocnemius contracture but no instability or tendon abnormality.  There was physiologic valgus.  There was no ankylosis.  Range of motion testing of the left ankle revealed dorsiflexion to 25 degrees and plantar flexion to 55 degrees without pain.  Range of motion of the right ankle revealed dorsiflexion to 5 degrees and plantar flexion to 30 degrees, with pain.  There was no additional limitation after repetition.  The examiner determined the right ankle disability resulted in decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain.  The examiner noted that the Veteran had been unemployed for less than one year and that the reason given was that unemployment was due to the right ankle/foot disabilities.  

A March 2014 SSA record reveals the Veteran's history of extreme pain in the right ankle.  He reported that "sometimes he cannot walk."  He added that he could not stand for longer than 10 minutes, walk further than 30 yards, or lift anything over 20 pounds.  He also reported swelling "at times" and indicated that the symptoms were increased by cold weather.  

An April 2014 medical evaluation report reveals the Veteran's history of constant sharp pain in the right ankle.  Examination revealed normal strength and limping gait.  Range of motion testing of the ankles revealed 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 30 degrees of inversion, and 20 degrees of eversion bilaterally.  He also had 50 degrees of great toe dorsiflexion, 30 degrees of plantar flexion of the MTP joint, and 20 degrees of flexion of the IP joint bilaterally.  The examiner noted that the Veteran had limitations for daily activities due to chronic right ankle pain.  The examiner reported that although the Veteran had "some limitations" in the performance of certain work activities, these limitations would not prevent him from performing past relevant work.    

An October 2016 VA "ankle" examination record reveals the Veteran's history of weakness, pain, and stiffness of the right ankle that was aggravated by walking further than 1/4 mile or standing longer than 30 minutes.  He reported weekly flares with loss of function due to stiffness and pain.  Range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 20 degrees.  There was pain with motion and on weight-bearing.  There was no change in range of motion after repetition.  There was diminished strength but no atrophy.  There was not ankylosis.  The examiner determined the right ankle disability would affect any job requiring standing or walking longer than 30 minutes but would not preclude a sedentary job.  

An October 2016 VA "foot" examination record reveals the Veteran's history of persistent right plantar pain that was aggravated by walking or standing for longer than 30 minutes.  The Veteran reported use of a cane.  He reported weekly flares resulting in loss of endurance.  Examination revealed accentuated pain on use and manipulation and indication of swelling on use.  There were not characteristic callosities, extreme tenderness, decreased arch height, marked deformity, marked pronation, or Achilles abnormality.  The record indicates that the right foot plantar fasciitis was associated with excess fatigability, pain, swelling, interference with standing, and lack of endurance and that these symptoms resulted in significant limitation of functional ability.  The examiner determined the disability would affect any job requiring standing or walking longer than 30 minutes but would not preclude a sedentary job.  

Analysis 

Regarding the right ankle disability, the Board finds a schedular rating in excess of 10 percent is not warranted for a right ankle disability under Diagnostic Code 5271.  The Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  Notably, range of motion testing revealed significant motion, including after repetition, and the Veteran has not reported marked limitation of motion during flares.  The Board notes that the Veteran reported that he was sometimes unable to walk during flares during an evaluation for SSA benefits.  This is the only time the Veteran reports inability to function during a flare, however, and the record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  The Board adds that treatment records dated contemporaneous with the SSA evaluation do not corroborate the reported flares that preclude function.  The Board finds the objective evidence demonstrates indicates that the right ankle disability does not result in marked limitation of motion, and the Board finds the objective findings and treatment records are more probative than the Veteran's subjective history in determining the impairment associated with the right ankle disability.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds none is applicable because there is no evidence of ankylosis or malunion of the os calcis or astragalus.

The Board further finds higher ratings are not warranted for the right foot plantar fasciitis.  Initially, the Board finds a rating in excess of 10 percent is not warranted prior to October 14, 2016.  Prior to this time, clinical evaluation generally revealed findings of normal strength, no significant gait abnormality, and no tenderness.  Although the record includes the Veteran's history of moderately severe pain in the foot, the Board finds the medical findings more probative than the Veteran's assessment of the functional impairment from the service-connected right plantar fasciitis.  In making this determination, the Board has considered the finding of atrophy in 2009.  Clinical evaluation is otherwise consistently negative for atrophy, however, and based on the overwhelmingly normal or near-normal clinical findings during this period, the Board finds the plantar fasciitis did not result in worse than moderate impairment prior to October 14, 2016.   

From October 14, 2016, the left foot disability is rated at 20 percent for moderately severe impairment based on evidence of objective worsening as of that date, notably evidence of accentuated pain on manipulation and use.  After consideration of the evidence, the Board finds a rating in excess of 20 percent is not warranted at any time after October 14, 2016.  Although there is evidence of pain on use and functional impairment, and the Board finds the probative evidence does not suggest that the service-connected plantar fasciitis ever results in severe impairment.  There is no evidence of ankylosis, and the Veteran remained able to stand or walk for up to 30 minutes.  The Board has considered whether a higher or separate rating is warranted under alternate rating criteria but finds none is applicable. 

Finally, the Board finds a TDIU is not warranted.  The record indicates that the Veteran last worked February 28, 2010.  The evidence does not suggest that the Veteran's former employment was not substantially gainful.  Thus, the Board finds the only applicable period of unemployment dates from March 1, 2010.  The Veteran has never met the schedular requirements: he had a combined rating of 30 percent prior to October 14, 2016, and 40 percent thereafter.   

Upon consideration of the evidence, the Board finds referral for extraschedular consideration is not warranted based on any period.  Although the record suggests functional impairment due to the service-connected disabilities, the evidence does not suggest that the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  The weight of the evidence does not demonstrate unemployability (as distinct from occupational impairment) due to the service-connected disabilities, and Board finds the clinical findings do not suggest unemployability, as defined by VA.  The Board finds the clinical evidence more probative than the Veteran's histories of unemployability due to service-connected disabilities.  The Board notes that in June 2015, the RO sent the Veteran a letter requesting that he fill out and submit VA form 21-8940 (Application for Increased Compensation Based on Unemployability) with regard to employment history as well as educational background.  The Veteran did not submit the form or provide any additional evidence regarding employment history or education background.  The Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  Thus, the claim for a TDIU is denied.  


ORDER

A rating in excess of 10 percent for residuals of right ankle fracture is denied.  

An initial rating in excess of 10 percent prior to October 14, 2016, and a rating in excess of 20 percent thereafter for plantar fasciitis of the right foot is denied.  

A TDIU is denied.



____________________________________________
K. J .Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


